FILED
                            NOT FOR PUBLICATION                             JUN 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KURT WASHINGTON,                                 No. 09-16541

               Petitioner - Appellant,           D.C. No. 1:08-cv-00431-LJO

  v.
                                                 MEMORANDUM *
JAMES A YATES,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       California state prisoner Kurt Washington appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition challenging the

loss of work-time credits following a prison disciplinary proceeding. We dismiss.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Washington contends that the 30-day loss of work-time credits assessed

following his prison disciplinary conviction violated his constitutional rights.

After briefing was completed in this case, this court held that a certificate of

appealability is required to challenge an administrative decision. See Hayward v.

Marshall, 603 F.3d 546, 554-55 (9th Cir. 2010) (en banc). Because Washington

has not has made a substantial showing of the denial of a constitutional right, we

decline to certify his claims. See 28 U.S.C. § 2253(c).

      All pending motions are denied as moot.

      DISMISSED.




                                           2                                       09-16541